        Case 4:19-cv-00143-TCB Document 32 Filed 06/04/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION

HIRAM CELIS,

       Plaintiff,                                 CIVIL ACTION FILE NO.
                                                  4:19-cv-00143-TCB-WEJ
v.

CATOOSA COUNTY
SCHOOL DISTRICT,

       Defendant.


                          NOTICE OF SETTLEMENT

      COMES NOW Plaintiff HIRAM CELIS and Defendant CATOOSA

COUNTY SCHOOL DISTRICT, through their undersigned attorneys of record,

and hereby give notice of settlement of the above-entitled matter. The parties,

through their respective counsel, will be filing shortly a stipulation to dismiss this

matter with prejudice.


Respectfully submitted this 4th day of June, 2020.



                           [SIGNATURES TO FOLLOW]
        Case 4:19-cv-00143-TCB Document 32 Filed 06/04/20 Page 2 of 3




The Kirby G. Smith Law Firm, LLC      Brinson, Askew, Berry, Seigler,
/s/ Amanda M. Brookhuis               Richardson & Davis, LLP
Amanda Brookhuis                      /s/ A. Franklin Beacham III
Georgia Bar No. 601396                A. Franklin Beacham III
Kirby G. Smith                        Ga. Bar No. 043743
Georgia Bar No. 250119                I. Stewart Duggan
4488 North Shallowford Road           Ga. Bar No. 232207
Suite 105                             P.O. Box 5007
Atlanta, GA 30338                     615 West First Street
Phone: (844) 454-7529                 Rome, GA 30162-5007
Fax: (877) 352-6253                   706-291-8853 telephone 706-234-3574
amb@kirbygsmith.com                   fax
kgs@kirbygsmith.com                   fbeacham@brinson-askew.com
                                      isduggan@brinson-askew.com
Attorneys for Plaintiff
                                      Wiggins Law Office
                                      /s/ Renzo S. Wiggins
                                      Renzo S. Wiggins, Attorney for
                                      Defendant
                                      Ga. Bar #757800
                                      P.O. Box 790
                                      7723 Nashville Street Ringgold, Ga.
                                      30736 706-935-3971 telephone
                                      706-935-5606 faxwlo@wigginsga.com
                                      Attorneys for Defendant Catoosa
                                      County School District




                                     2
         Case 4:19-cv-00143-TCB Document 32 Filed 06/04/20 Page 3 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION

 HIRAM CELIS,

        Plaintiff,                                  CIVIL ACTION FILE NO.
                                                    4:19-cv-00143-TCB-WEJ
 v.

 CATOOSA COUNTY
 SCHOOL DISTRICT,

        Defendant.

                           CERTIFICATE OF SERVICE

       I hereby certify that on this day I electronically filed this Notice of

Settlement with the Clerk of the Court using the CM/ECF system which sent

notification of such filing all Parties.



This 4th day of June, 2020.


                                           THE KIRBY G. SMITH LAW FIRM, LLC

                                           s/Amanda M. Brookhuis
                                           Amanda M. Brookhuis
                                           Georgia Bar No. 601396
                                           Attorney for Plaintiff




                                             3
